This court in a judgment in this case (Hartford Accident  Indemnity Co. v. Thornton, 71 Ga. App. 486, 31 S.E.2d 115), reversed the judgment of the superior court of Clarke County; and the Supreme Court on certiorari having reversed the judgment of this court (Thornton v. Hartford Accident  Indemnity Co., 198 Ga. 786, 32 S.E.2d 816), the judgment of reversal originally rendered by this court is vacated, and the judgment of the superior court affirming and sustaining the award of the workmen's compensation board is hereby.
Affirmed. Sutton, P. J., and Felton, J.,concur.
                        DECIDED JANUARY 25, 1945.